Citation Nr: 1013463	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  97-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to the Veteran's service-connected 
diabetes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1979.

For purposes of clarity, much of the procedural background 
information that follows is repeated from the Board's March 
2009 remand document.  

Historically, an October 1989 rating decision, in pertinent 
part, denied service connection for a back disability.  After 
the Veteran expressed timely disagreement therewith and a 
statement of the case (SOC) was issued, he withdrew his claim 
in an October 1990 written statement.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran indicated disagreement 
with the decisions and, after being furnished a SOC, filed a 
substantive appeal.

In 2002, the Veteran's claims folder was transferred to the 
Louisville, Kentucky RO.

In February 2004, in order to satisfy certain due process 
requirements, the Board remanded the Veteran's appeals to the 
RO.  In July 2005, the RO issued a Supplemental Statement of 
the Case (SSOC) in which it continued the denial of the 
Veteran's claim.

In an October 2005 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
Veteran's claim for service connection for a back disability, 
but then denied entitlement to service connection for the 
back disability on a de novo basis.  The RO had previously 
done likewise.  Entitlement to service connection for a 
prostate disability was also denied at that time.

The Veteran appealed the October 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2008, the Court upheld the portion of the October 
2005 Board decision which denied entitlement to service 
connection for a prostate disability.  However, the issue of 
entitlement to service connection for a back disability on 
the merits was vacated and remanded in order to consider the 
Veteran's contentions that this disability had developed 
secondary to his service connected diabetes.  The Veteran's 
claim for service connection for a back disability was 
returned to the Board for further proceedings consistent with 
the April 2008 Court decision.  At this juncture, the Board 
noted that the October 2005 Board decision found that new and 
material evidence had been submitted to reopen the Veteran's 
claim for service connection for a back disability, and then 
considered it on a de novo basis.  Therefore, at that time, 
the Board chose not to revisit the matter of new and material 
evidence but afforded the Veteran's claim a de novo review as 
that was the basis of the Court remand.

In March 2009, the Board remanded the claim for additional 
evidentiary development, to include the obtainment of a VA 
examination to be conducted by a specialist in order to 
obtain an opinion regarding the etiology of the Claimant's 
back disability.  The requested examination was conducted in 
May 2009 and is now part of the record.  The appeal 
continues.  

At the time of the remand, the Veteran resided outside the 
continental United States.  At that point, jurisdiction of 
his claims folder now resides with the Pittsburgh, 
Pennsylvania RO.  Most recently administrative records 
indicate that the Louisville, Kentucky RO has jurisdiction of 
the claims folders.


FINDING OF FACT

The competent, credible evidence shows that current back 
disabilities, characterized as degenerative disc disease 
(DDD) and degenerative joint disease (DJD) of the lumbar and 
thoracic spine, were not found during service or for many 
years thereafter and were not due to or permanently made 
worse by service-connected diabetes mellitus.  




CONCLUSION OF LAW

Chronic low back disorders were not incurred in or aggravated 
by service, DJD may not be presumed to have been incurred 
therein, and a back disorder is not proximately due to, the 
result of, or aggravated by a service connected disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in November 2001, 
March 2004, April 2006, May 2009, and August 2009) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.  The record before the Board represents the 
contents of 21 volumes of claims folders gathered in 3 boxes.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
April 2006 mentioned above.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background

The Veteran's STRs reflect that he was seen in December 1974 
for a back strain.  Subsequently dated inservice records, to 
include numerous examinations, do not show follow-up 
treatment for the injury.  This includes at time of service 
separation examination in September 1979, at which time the 
Veteran gave a history of recurrent back pain, but 
musculoskeletal examination was negative.  

The Veteran filed a claim seeking service connection for a 
back disability in June 1989.  At that time, he alleged that, 
in September 1975, he fell to the pavement while stepping off 
a truck.  He stated that the accident caused pain to the mid-
back.  He stated that he was treated and given pain 
medication.  He said that the condition lasted approximately 
one week.  

During a VA examination in September 1989, the Veteran 
complained of mild back pain.  A physical examination 
revealed no tenderness or deformities over the lumbosacral 
spine.  Range of motion was normal, and he was able to walk 
on his heals and toes.  Straight leg raising was normal.  
Muscle testing revealed normal muscle strength.  X-rays of 
the lumbosacral spine, sacroiliac joints, and hip joints were 
normal.  No back disorder was diagnosed.  

VA outpatient treatment record in December 1989 noted a 
history of pilonidal cysts, hypertension, prostatitis, a 
deviated septum, and chronic mid-back pain.  A January 1990 
X-ray of the lumbosacral spine revealed mild left lumbar 
scoliosis.  The disc spaces were well maintained.  There was 
no evidence of fracture or bone destruction.  

During private treatment in May 1990, the Veteran reported a 
history of injury in the military in 1975.  He stated that he 
had mild low back pain intermittently since the incident.  A 
physician examination revealed chronic low back pain and 
lumbar scoliosis.  

In October 1995, the Veteran presented at a private facility 
with complaints of low back pain.  X-ray of the lumbar spine 
was within normal limits.  

During VA outpatient treatment in November 1995, the Veteran 
complained of low back pain.  He attributed the pain to an 
initial injury during service.  A March 1996 X-ray of the 
lumbosacral spine indicated that the alignment of the 
vertebra was normal, the disc spaces were well maintained, 
and the pedicles were intact.

In January 2000, the Veteran underwent chiropractic 
manipulation of the cervical, thoracic and lumbar spine.

The Veteran was afforded a VA examination in February 2002.  
During a physical examination of the back, there were no 
spasms or tenderness.  He was able to flex to 80 degrees, 
extend to 30 degrees, laterally flex to 30 degrees and rotate 
bilaterally to 25 degrees.  An X-ray revealed no acute 
fracture or dislocation.  There were mild degenerative 
changes at Left-4.  Otherwise, the disc spaces were well 
preserved.  No significant scoliosis was demonstrated.

Private treatment records in July 2003 include treatment for 
upper back pain and neck pain.

During a VA examination in July 2003, the Veteran complained 
of pain in his neck, low back, and thoracic spine.  He 
reported that he fell from a truck during service in 1975 and 
later injured in when he lifted a safe and fell on a concrete 
floor.  He stated that he had 2-3 episodes of back pain per 
month.  There were no complaints of radiation, weakness, 
numbness, or bowel or bladder symptoms.  X-rays of the 
lumbosacral spine revealed mild spondylosis.  There was also 
spondylosis of the thoracic and cervical spine.  The examiner 
opined that the Veteran's back condition was due to 
sacroiliac dysfunction and not related to any events during 
military service or related to any service-connected 
disability.

During a VA examination in April 2004, the Veteran reported 
that he had recurrent back pain since an injury in September 
1975.  X-rays showed mild to moderate degenerative arthritis 
of the dorsal spine and mild degenerative arthritis of the 
lumbar spine.  Following a physical examination, the 
diagnoses were degenerative disc disease and degenerative 
joint disease of the lumbar and thoracic spine, sacro iliac 
dysfunction, and history of pilonidal cyst with infection and 
resection in the military.  The examiner opined that the 
current back pain was unlikely related to the event 
documented in the Veteran's military record or secondary to 
his service-connected disabilities.  The examiner reasoned 
that the event in service did not require follow up 
treatment, and that he did not require attention for a back 
condition until several years following military service.

In October 2004, the Veteran reported pain in his back after 
pushing a heavy engine frame into the hangar.  An x-ray did 
not reveal any fracture.  There was mild degenerative 
narrowing at L3-4 disc space.  The assessment was a sprain.

Subsequently dated records, to include private records dated 
in 2006 reflect that the Veteran continued to be seen for 
intermittent back problems.  In April 2006 his disabilities 
included DJD of T1-T2 disc compression with pain and 
intermittent right hand numbness.  In December 2006, he gave 
a history of back problems since his inservice back injury.  
He was to receive two weeks of chiropractic care.  

The Veteran's claims file was forwarded to a VA specialist 
for an opinion as to the etiology of his back disability.  In 
her May 2009 report, the examiner noted that the claims file 
was reviewed, to include all medical records, private and VA, 
and all medical treatise evidence submitted by the Veteran 
regarding the complications of diabetes mellitus.  Her 
opinion was that there was no evidence in the medical 
literature to support his claim that diabetes mellitus causes 
DDD/DJD of the lumbar or thoracic spine.  She noted that the 
medical treatise evidence submitted by the Veteran included 
reference to diabetes and syphilis as systemic diseases that 
cause DJD through neuropathic joints.  (See, e.g., Laboratory 
Diagnosis of Degenerative Joint Disease by H.R. Schumacher, 
Jr.)  She pointed out that this neuropathy is the cause of 
Charcot joints in the diabetic patient when there is loss of 
sensation in the joint to the extent that the nervous system 
no longer is able to prevent bone damaging joint compression.  
She added that "this would certainly happen" in the weight 
bearing joints before it happened in the spine.  In this 
case, she added that there was no evidence of neuropathic 
joints in the Veteran's weight bearing joints or in the small 
joints of the spine on X-rays.  Therefore, there was no 
evidence that his diabetes mellitus, type 2, caused his back 
disability "by any mechanism."  In her opinion, it was also 
less likely as not that the mild DDD/DJD of the thoracic and 
lumbar spine was permanently aggravated by his diabetes 
mellitus.  

Also of record are various copies of medical treatise 
reports/articles obtained from medical books and the 
internet.  The Veteran submitted this information in support 
of his claim that his current back problems are of service 
origin, or, in the alternative, the result of his diabetes 
mellitus.  

Analysis

After carefully considering the pertinent evidence, and in 
light of the above-noted legal authority, the Board finds 
that the preponderance of the evidence weighs against the 
claim, and the Veteran's claim for service connection for a 
back disability, to include as secondary to the service-
connected diabetes, must be denied.  

In this matter, the evidence does not suggest that the 
Veteran sustained a chronic back disability during service.  
Specifically, his STRs show treatment on one occasion in 
September 1975 for a muscle strain.  There were no further 
records of medical treatment for a back condition, other than 
his service-connected pilonidal cyst.  Thus, the evidence 
does not show that he had a chronic back disability during 
service.

In the year following service, there is no competent evidence 
of arthritis of the back.  As such, the presumptive 
provisions of 38 C.F.R. §§ 3.307 are not for application.

The competent evidence does show treatment for a current back 
condition.  Current diagnoses are DDD/DJD of the thoracic and 
lumbar spine.  However, there is no record of medical 
treatment for these conditions until many years following 
service.  In addition, there is no competent evidence linking 
current back conditions to the Veteran's military service.  
Rather, when he was seen for VA examinations in July 2003 and 
April 2004, both examiners opined that a current back 
condition was not likely related to service.

As to his alternative contention that current back diagnoses 
are the result of his service-connected diabetes, it is also 
concluded that the competent evidence does not suggest that 
this is true.  As noted above, a VA examiner reviewed the 
claims file, to include all medical treatment records, and 
all medical treatise evidence.  She determined that there was 
no nexus between current lumbar and thoracic DDD/DJD and 
diabetes.  She specifically noted that while there was 
medical literature that noted that diabetes was a systemic 
disease that could cause DJD through neuropathic joints, in 
this case, there was no evidence of neuropathic joints in the 
Veteran's weight-bearing joints or in the small joints of the 
spine on X-rays.  Thus, there was no evidence that his 
diabetes mellitus, type 2, caused his back disability.  

The Board finds that the VA examination reports with doctors' 
opinions from 2003, 2004, and 2009, constitute probative 
evidence on the medical nexus questions-based as it was on 
review of the Veteran's documented medical history and 
assertions and examination.  Prejean v. West, 13 Vet. App. 
444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993).  Significantly, neither the Veteran nor his 
representative has presented or identified any contrary 
medical opinion that would, in fact, support the claim for 
service connection for a back disorder on a direct or 
secondary basis.  The Board also points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 
Vet. App. 66 (1991).

The Board has considered the Veteran's contention that he 
incurred a chronic back condition during service, and that 
his current back condition is related to the injury sustained 
during service, or as a result of his service-connected 
diabetes.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the Veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to diagnose himself as having a back disability, or 
to provide an opinion linking that disability to service.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

Further, as to the voluminous medical treatise evidence of 
record as submitted by the Veteran in support of his claim, 
the majority of the submissions do not pertain to the medical 
issue at hand, are very general in nature, and do not address 
the specific facts of the Veteran's claim before the Board.  
As this generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the Veteran's current symptoms and inservice head injury, it 
is insufficient to establish the element of medical nexus 
evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).  
Medical treatise found to be on point, as detailed above, was 
addressed by the medical examiner and found not to apply to 
the facts of this case.  

Further, while the appellant has contended that he has had 
back pain since that incident in service, his contention is 
not found credible in light of the evidence on file.  He went 
years before seeking treatment after that initial episode.  
He was not shown to be limited in service due to continued 
back pain.  Moreover, it is hard to believe that continued 
back pain after service would not have led him to seek 
treatment sooner after service.  Thus, while his contentions 
have been considered, they do not provide a credible basis 
for granting this claim in light of the overwhelming evidence 
against the claim.

In sum, the preponderance of the evidence is against the 
granting of service connection for a back disability on a 
direct basis, or as secondary to service-connected diabetes 
mellitus.  The evidence is not in equipoise so as to apply 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009).




ORDER

Service connection is denied for a back disorder, to include 
as secondary to diabetes.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


